EXHIBIT 99.15 Ashland Distribution Non GAAP Metric Information ($, Thousands) POCKET PROFIT Q1 2008 Q1 2007 Operating Income $ 5,975 $ 14,015 Invested Capital October 31 $ 613,747 $ 597,917 Invested Capital November 30 628,553 612,576 Invested Capital December 31 676,588 610,691 Total 1,918,887 1,821,184 Average Invested Capital (Total/3) 639,629 607,061 Cost of Capital (9.5%/4) 2.375 % 2.375 % Cost of Capital $ (COC$) $ 15,191 $ 14,418 Pocket Profit $ (9,216 ) $ (403 ) (Net Income less COC$) NOTE: Ashland Distribution changed some of its existing internal segment presentation methodologies during the quarter which caused the definition of "pocket profit" to be adjusted. As a result of this change, income taxes have been taken out of the "pocket profit" caldulation. The prior period has been updated to conform to the current period's presentation.
